  Case 18-30241         Doc 37     Filed 08/29/19 Entered 08/29/19 16:12:07          Desc Main
                                     Document     Page 1 of 3


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:

Brian Turner                                       CASE NO. 18-30241
                                                   CHAPTER 13
                      DEBTOR(S).

                                         NOTICE OF MOTION

         To: Brian Turner 5060 N. Marine Dr. Unit 5D Chicago, IL 60640
         Sulaiman Law Group, Ltd. 2500 S. Highland Ave Suite 200 Lombard, IL 60148
         Marilyn O Marshall 224 South Michigan Ste 800 Chicago, IL 60604

         PLEASE TAKE NOTICE that on September 9, 2019 at the hour of 9:30 a.m., I
         shall appear before the Honorable Judge Hunt, Room 719 of the U.S. Bankruptcy
         Court, 219 S. Dearborn, Chicago, IL and then and there move the court pursuant to
         the attached Motion at which time and place you may appear if you see fit.


                                                                            /s/Michael Dimand
                                                                            MICHAEL DIMAND

                                     CERTIFICATE OF MAILING

         I, MICHAEL DIMAND, an attorney, certify that I served the above-named
         respondents by placing a copy of the Motion in an envelope, correctly addressed
         and mailing same by regular mail, postage pre-paid in the U.S. Mail chute at 125
         E. Lake St., Bloomingdale, Illinois before the hour of 5:00 p.m. on August 29,
         2019.


                                                                          /s/Michael Dimand
                                                                          MICHAEL DIMAND




         THIS COMMUNICATION IS FROM A "DEBT COLLECTOR." (15USC 1692a)
  Case 18-30241         Doc 37      Filed 08/29/19 Entered 08/29/19 16:12:07                 Desc Main
                                      Document     Page 2 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS


In re:

Brian Turner                                          CASE NO. 18-30241
                                                      CHAPTER 13
                   DEBTOR(S).

                         MOTION FOR RELIEF FROM AUTOMATIC STAY
                                           (REAL PROPERTY)


         Bayview Loan Servicing, LLC (“Movant”) hereby moves this Court, pursuant to 11 U.S.C. § 362,
for relief from the automatic stay with respect to certain real property of the Debtor(s) having an address
of 5060 North Marine Drive, Unit 5D, Chicago, IL 60640 (the “Property”). In support of this Motion,
Movant respectfully states:
         1.     A petition under Chapter 13 of the United States Bankruptcy Code was filed with respect
to the Debtor(s) on October 29, 2018.
         2.     Pursuant to a certain Note and Mortgage, all obligations of the Debtor(s) under and with
respect to the Note and the Mortgage are secured by the Property. Copies of the Note, Mortgage, and
Assignment of Mortgage (if applicable) and a Payment History are attached hereto.
         3.     As of August 29, 2019, the outstanding amount due is $146,681.52.
         4.     In addition to the other amounts due to Movant reflected in this Motion, as of the date
hereof, in connection with seeking the relief requested herein, Movant has also incurred $850.00 in legal
fees and $181.00 in costs. Movant reserves all rights to seek an award or allowance of such fees and
expenses in accordance with applicable loan documents and related agreements, the Bankruptcy Code and
otherwise applicable law.
         5.     The debtor is due post-petition for the November 1, 2018 payment, a default of 10
months, there is $0.00 post-petition suspense, totaling $8,131.80
         6.     The estimated market value of the Property is $131,103.00. The basis for such valuation
is Debtor(s)' Schedule A and Schedule D.
         7.     Upon information and belief, the aggregate amount of encumbrances on the Property
listed in the Schedules or otherwise known, including but not limited to the encumbrances granted to
Movant, is $151,061.64.
         8.     Cause exists for relief from the automatic stay for the following reasons:
 Case 18-30241         Doc 37     Filed 08/29/19 Entered 08/29/19 16:12:07                 Desc Main
                                    Document     Page 3 of 3



               A. Movant’s interest in the Property is not adequately protected.

               B. Movant’s interest in the collateral is not protected by an adequate equity cushion.

               C. The fair market value of the Property is declining and payments are not being made to
               Movant sufficient to protect Movant’s interest against that decline.

               D. Pursuant to 11 U.S.C. § 362(d)(2)(A), Debtor has no equity in the Property; and
               pursuant to § 362(d)(2)(B), the Property is not necessary for an effective reorganization.



        WHEREFORE, Movant prays that this Court issue an Order terminating or modifying the stay
and granting the following:
    1. Terminating the automatic stay of 11 U.S.C. § 362(a) to allow Movant (and any
        successors or assigns) to proceed under applicable non-bankruptcy law to enforce its
        remedies to foreclose upon and obtain possession of the Property.
    2. That the Order be binding and effective despite any conversion of this bankruptcy case to
        a case under any other chapter of Title 11 of the United States Code.
    3. That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be waived.
    4. For such other relief as the Court deems proper.


                                                                         Respectfully submitted:

                                                                         /s/Michael Dimand
                                                                         Michael Dimand
                                                                         Attorney for Creditor
Michael Dimand
Wirbicki Law Group, LLC
Attorney for Creditor
33 West Monroe
Suite 1540
Chicago, IL 60603
Phone: 855-891-6777
Fax: 312-360-9461
W18-0505


         THIS COMMUNICATION IS FROM A "DEBT COLLECTOR." (15USC 1692a)
